Exhibit 10.26

 

SEPARATION AND GENERAL RELEASE AGREEMENT

 

This Separation Agreement (this “Agreement”) is made and entered into as of
February 2, 2006 by and among Jeffrey E. Roe (the “Employee”) and Safeco
Corporation, a Washington corporation (together with its successors and assigns,
“Safeco”).

 

RECITALS

 

A. Employee has been employed by and has served Safeco’s subsidiaries (the
“Safeco Subsidiaries”) as Co-President. Employee has tendered his notice of
resignation from employment with the Safeco Subsidiaries effective February 2,
2006, which resignation is accepted.

 

B. The Parties agree that the separation contemplated and governed by this
Agreement is not a performance-based action by Safeco but an action taken by
Safeco due to a significant change in organizational structure.

 

C. To resolve any issues among Employee, Safeco and the Safeco Subsidiaries
arising out of Employee’s employment, Employee and Safeco have voluntarily
agreed to enter into this Agreement. This Agreement sets forth the complete
understanding among Employee, Safeco and the Safeco Subsidiaries regarding
Employee’s resignation as an officer and employee of the Safeco Subsidiaries,
and the commitments and obligations arising out of the termination of the
employment relationship.

 

AGREEMENT

 

1. Employment Termination.

 

1.1 Resignation. In consideration of the Severance Payment and other
compensation and benefits described in this Agreement, Employee tenders his
resignation of employment, including resignation as an officer and director of
the Safeco Subsidiaries, effective February 2, 2006 (the “Termination Date”).

 

1.2 Compensation Through Termination Date. Safeco will pay Employee all base
salary through the Termination Date. Until the Termination Date, Employee will
continue to be eligible for employee benefit plan coverages available to Safeco
employees generally.

 

1.3 Group Medical Benefits Coverage. Safeco shall continue to provide coverage
under any group medical benefits plan under which Employee and/or his dependents
were covered on the date hereof, through and including the Termination Date.
Employee shall be responsible to pay any amounts chargeable as “employee premium
contribution” amounts with respect to any such coverage. From and after the
Termination Date, Safeco shall provide Employee and/or Employee’s dependents
with



--------------------------------------------------------------------------------

such benefits continuation or conversion coverage as may be available or
required under the terms of Safeco’s benefits plans or policies (understanding
that Safeco retains the right to modify, amend or terminate any of the plans at
any time without advance notice). Employee and/or Employee’s covered spouse and
dependents may be eligible to elect a temporary extension of group health plan
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
subsequently amended (“COBRA”). Safeco will pay Employee $9,000 for such
coverage.

 

1.4 Payment for Accrued Vacation. Safeco will pay Employee for accrued but
unused vacation that exists as of the Termination Date.

 

1.5 Reimbursement for Expenses Incurred. Safeco will reimburse Employee for
reasonable and necessary business expenses incurred by Employee on or before the
Termination Date to the extent such expenses are reimbursable under Safeco’s
normal expense reimbursement policies and procedures, and provided that receipts
or other acceptable documentation for such expenses are submitted to Human
Resources by the Termination Date.

 

1.6 Acknowledgment of Full Compensation to Date. Employee acknowledges and
agrees that, with the payment of his salary through the Termination Date, he
will have received all compensation due and owing him (including base salary,
bonus or other incentive payments) for services performed through the
Termination Date.

 

1.7 No Authority To Act or Represent Safeco. From and after the Termination
Date, Employee will have no further authority to bind Safeco or the Safeco
Subsidiaries to any contract or agreement or to act on behalf of Safeco or to
represent Safeco at any industry or business functions.

 

1.8 Return of Materials. On or before the Termination Date, Employee will return
to Safeco all Company-owned equipment and materials, including, but not limited
to, any computers, wireless communication devices, all documents (whether
existing in paper or electronic/digital media), compilations of data, files,
manuals, letters, notebooks, reports, diskettes, flash drives and all other
materials and records of any kind, and any copies or other reproductions
thereof, owned by Safeco or the Safeco Subsidiaries and used by Employee in the
course of Employee’s employment.

 

1.9 Agreement to Cooperate. Employee agrees for a period of not longer than
twelve (12) months from the date of this Agreement to respond promptly, and to
cooperate with, reasonable requests for information that Safeco may make
relating to matters on which Employee worked while he was employed by Safeco.
Safeco agrees to directly pay or reimburse the Employee within seven (7) days
for the actual expenses incurred by the Employee (including reasonable travel
expenses) as a result of his compliance with this provision, provided the
Employee submits proper documentation of the expenses he incurs as reasonably
required by Safeco.



--------------------------------------------------------------------------------

2. Payments; Contributions.

 

2.1 Severance Payment. As compensation to Employee, and in consideration of the
termination of Employee’s role as an officer and Employee’s resignation as an
officer and director of the Safeco Subsidiaries, Employee’s release agreement in
Section 3 and other agreements made herein, in addition to the benefits provided
under Section 1 above and the further consideration provided under Section 2.2
below, Safeco agrees to pay Employee a total sum of Four Hundred Thousand
Dollars ($400,000) in cash as a severance payment (the “Severance Payment”). The
Severance Payment will be subject to withholding and deduction for payroll taxes
and other deductions as are required by federal and state law. The Severance
Payment will be paid in a lump sum within ten (10) business days of the
Effective Date of the Agreement (see Paragraph 9.4). Employee and Safeco agree
that the Severance Payment represents sufficient consideration for the potential
claims being released.

 

2.2 Payment in Lieu of Leadership Performance Plan Incentive. Safeco agrees to
pay Employee the sum of Four Hundred Sixty Five Thousand Dollars ($465,000.00)
in cash in lieu of any annual incentive payment Employee might have received in
2006 under the Leadership Performance Plan. For the current calendar year,
Safeco also agrees to pay Employee his bonus at target in the amount of Four
Hundred Thousand Dollars ($400,000) in cash, such sum being in addition to that
provided in Section 2.1 above. Employee will not be entitled to any other bonus,
incentive payment or other variable pay for past services. The sums specified in
the Section shall also be paid in a lump sum within ten (10) business days of
the Effective Date of the Agreement (see Paragraph 9.4).

 

2.3 Benefit Plan Contributions. Employee will continue to be eligible as an
“employee” of Safeco through the Termination Date for employer contributions
paid under Safeco’s employee benefit plans. Employee will be eligible to
participate in and will receive pro rata contributions to the Safeco
401(k)/Profit Sharing Retirement Plan, as the same may be available to other
employees. Employee acknowledges that any employer contributions to, or interest
or other income credited to, any of the Safeco 401(k)/Profit Sharing Retirement
Plan or Safeco Employees’ Cash Balance Plan will be additional compensation to
Employee in excess of the total Severance Payment amount described above.



--------------------------------------------------------------------------------

3. Release and Settlement.

 

3.1 Release. In consideration of Safeco’s delivery of the Severance Payment and
other consideration and benefits provided to Employee under this Agreement,
Employee releases Safeco and the Safeco Subsidiaries, insurers, employee benefit
plans in which Employee participates, and the employees, agents, officers,
directors and shareholders or any of them (including their respective spouses
and marital communities), from all claims, demands, actions, causes of action,
or damages, of any kind or nature whatsoever that Employee may now have or may
ever have had against any of them, whether such claims are known or unknown, and
including but not limited to the Claims as described below. However, nothing in
this Agreement will create or imply any waiver by Employee of any claims
(a) with respect to Employee’s entitlement to compensation for vested benefits
arising under any Safeco pension, retirement or welfare benefit plan, program or
agreement, in accordance with the terms and conditions of such plans,
(b) arising under any insurance or investor account or similar client
relationship, (c) with respect to any breach by Safeco of its obligations under
this Agreement, all of which rights will be preserved and unaffected by this
release, or (d) with respect to indemnification by Safeco, to the extent that
such indemnification rights may arise or be provided under Safeco’s Articles of
Incorporation or Bylaws, in connection with Employee’s official actions (or
omissions) on behalf of Safeco during the period Employee served as an officer
and director of the Safeco Subsidiaries. EMPLOYEE ACKNOWLEDGES AND AGREES THAT
THROUGH THIS RELEASE EMPLOYEE IS GIVING UP ALL RIGHTS AND CLAIMS OF EVERY KIND
AND NATURE WHATSOEVER, KNOWN OR UNKNOWN, CONTINGENT OR LIQUIDATED, THAT EMPLOYEE
MAY HAVE AGAINST SAFECO AND THE SAFECO SUBSIDIARIES, AND THE OTHER PERSONS
REFERENCED ABOVE, EXCEPT FOR THE RIGHTS SPECIFICALLY EXCLUDED ABOVE.

 

3.2 The Claims. For the purposes of this Agreement, “Claims” mean and include,
without limitation, Claims with respect to any of the following: (i) breach of
contract; (ii) discrimination, retaliation, or constructive or wrongful
discharge; (iii) lost wages, lost employee benefits, physical and personal
injury, stress, mental distress, or impaired reputation; (iv) Claims arising
under the Age Discrimination in Employment Act (“ADEA”), the Older Workers
Benefit Protection Act, the Washington State Law Against Discrimination, Title
VII of the Civil Rights Act, the Equal Pay Act, the Americans with Disabilities
Act, the Family Medical Leave Act, or any other federal, state or local laws or
regulations prohibiting employment discrimination; (v) attorneys’ fees; and
(vi) any other Claim arising from or relating to Employee’s employment with
Safeco and/or Employee’s separation from service.

 

3.3 Consideration for Release. Safeco represents, and Employee acknowledges,
that the Severance Payment and the other consideration and benefits provided
hereunder exceed any amount Safeco may arguably be required to pay under any
agreement or arrangement to which Employee is a party or under which Employee
claims some benefit, or under the standard policies and procedures of Safeco,
and represents valuable consideration to Employee for the release of the Claims
described above.



--------------------------------------------------------------------------------

4. No Admission.

 

Employee understands and acknowledges that neither the Severance Payment nor the
other benefits provided hereunder, nor the execution and delivery of this
Agreement by Safeco, constitutes an admission by Safeco to (i) any breach of an
agreement with Employee, (ii) any violation of a federal, state or local
statute, regulation or ordinance, or (iii) any other wrongdoing. Safeco
understands and acknowledges that neither Employee’s acceptance of the Severance
Payment and other benefits provided hereunder, nor Employee’s execution and
delivery of this Agreement, constitutes an admission by Employee to (i) any
breach of an agreement with Safeco, (ii) any violation of a federal, state or
local statute, regulation or ordinance, or (iii) any other wrongdoing.

 

5. Confidential Information.

 

5.1 Possession of Proprietary Information and Trade Secrets. Employee recognizes
that by virtue of Employee’s employment by Safeco, Employee has acquired
significant proprietary information and trade secrets relating to Safeco’s
strategic planning, customers, agents, distribution, underwriting, product,
financial projections, capital planning and financing, staffing, operations and
accounting information (the “Confidential Information”). Employee recognizes and
acknowledges that the Confidential Information constitutes valuable, special and
unique assets of Safeco and the Safeco Subsidiaries, access to and knowledge of
which were essential to the performance of Employee’s duties during Employee’s
employment. Employee acknowledges and agrees that even after the Termination
Date he remains subject to any and all agreements of confidentiality that he has
entered into with Safeco and the Safeco Subsidiaries.

 

5.2 Non-Disclosure. Employee agrees to hold the Confidential Information in
trust and confidence. Employee agrees not to (i) directly or indirectly make use
of the Confidential Information, (ii) reveal any Confidential Information to any
other party, or (iii) divulge or use any Confidential Information for any
purpose other than for the benefit of Safeco, except to the extent that Employee
may be required to disclose such Confidential Information by lawful order or
process of a court (in which event Employee will provide reasonable advance
notice of such disclosure to Safeco and will cooperate with Safeco’s efforts to
obtain protective treatment for such Confidential Information).

 

5.3 Materials. Employee will not remove from Safeco’s premises or possession any
documents, marketing materials, compilations of data or other files or records
of any nature, or any copy or reproduction thereof, that were created or
developed by Employee while employed by the Safeco Subsidiaries, contain
Confidential Information or that otherwise belong to Safeco and the Safeco
Subsidiaries.



--------------------------------------------------------------------------------

6. Non-Disparagement/Non-Solicitation.

 

Employee agrees not to make any disparaging or derogatory remarks about Safeco,
the Safeco Subsidiaries or any of their officers, directors, employees or agents
at any time. This Section 6 will not be construed to prohibit Employee from
responding truthfully and publicly to incorrect public statements or from making
truthful statements when required by law or order of a court or other person or
body having jurisdiction. Employee agrees that for 12 months following the
Termination Date, Employee will not directly or indirectly solicit or entice any
person who is an employee, partner, affiliate, agent or prospective partner or
agent of Safeco or the Safeco Subsidiaries to cease, terminate or reduce any
relationship with the companies.

 

7. Legal Action.

 

7.1 No Claims. Employee represents that Employee has not filed a Claim or
complaint against Safeco or the Safeco Subsidiaries, or any of their employees,
agents, officers, directors or shareholders with any court or agency. Safeco
represents that it is not aware of any legal action pending or potentially
pending against Employee for acts or omissions as an employee of the Safeco
Subsidiaries.

 

7.2 Indemnification. The existing rights of the Employee and obligations of
Safeco with regard to indemnification of the Employee are not dependent upon
Employee’s continued employment or holding an office or directorship with Safeco
or an affiliate. To the extent provided as of the Termination Date in the
indemnification provisions of Safeco’s articles of incorporation and bylaws and
to the maximum extent permitted under the laws of the state of Washington,
Employee will be entitled to indemnification, and advancement of expenses, in
respect of matters that occurred during the time that he was an officer of
Safeco.

 

7.3 No Action on Released Claims. Employee agrees not to sue or pursue any court
or administrative action against Safeco or the Safeco Subsidiaries, or any of
their employees, agents, officers, directors or shareholders, to the extent
allowed by applicable law, regarding any Claims released herein or otherwise
arising from Employee’s employment with Safeco or Employee’s separation from
service, except with respect to any breach by Safeco of its obligations under
this Agreement. If any government agency brings any claim or conducts any
investigation against Safeco, Employee waives and agrees to relinquish any
damages or other individual relief that may be awarded as a result of any such
proceedings.

 

7.4 Liability for Defense Costs. If, notwithstanding this Agreement, Employee
should file any lawsuit or other proceeding based on legal claims that Employee
has released herein, Employee agrees to pay or reimburse Safeco for all
reasonable costs, including attorneys’ fees, which it, or the Safeco
Subsidiaires, or their employees, agents, officers or directors, incur in
defending against Employee’s claims.



--------------------------------------------------------------------------------

This paragraph will not apply to any claimed breach by Safeco of any of the
terms or conditions of this Agreement.

 

8. Agreement Confidential.

 

8.1 Terms of Agreement. Employee and Safeco agree that neither of them will
reveal nor publicize the existence of this Agreement or its terms, including but
not limited to the amount of the Severance Payment, except as required by law,
including as required by annual financial and other corporate reporting
requirements (which means that this Agreement will be filed with the Securities
and Exchange Commission in accordance with its rules and regulations). Other
than as just described, the parties agree that they will not discuss with or
make to the public at large or to any individual person or persons any
statements with regard to this Agreement, or matters relating to its terms.
Notwithstanding the foregoing, the parties may discuss the existence and terms
of this Agreement with their respective attorneys, accountants, financial
advisors to obtain counsel and advice, and, in Employee’s case, with members of
Employee’s immediate family, and, in Safeco’s case, with members of Safeco’s
Senior Leadership Team. Nothing in this confidentiality provision prohibits
Employee from representing to third parties that Employee “resigned from Safeco
on mutually agreeable terms” or that the parties “parted amicably.”

 

8.2 Employment References. Employee agrees to direct all requests for employment
references from prospective employers to the attention of Allie Mysliwy,
Executive Vice President and head of Human Resources for Safeco. If a
prospective employer contacts Safeco for an employment reference with respect to
Employee, Safeco will provide, unless required otherwise by law, only the
following information: Employee’s dates of employment, and Employee’s title and
salary at the Termination Date.

 

9. Acknowledgment.

 

9.1 Informed Agreement. Employee declares that Employee has read and fully
understands the terms of this Agreement and its significance and consequence.
Employee further declares that this Agreement is the product of good faith
negotiations between Employee and Safeco, and that Employee voluntarily accepts
the same for the purpose of resolving arrangements with respect to Employee’s
resignation.

 

9.2 Attorney. Employee acknowledges that Safeco has advised Employee to review
the terms of this Agreement with an attorney of Employee’s own choosing and that
Employee has done so or knowingly waived Employee’s right to do so.

 

9.3 Voluntary Act. Employee acknowledges that this Agreement is voluntary and
has not been given as a result or any coercion.

 

9.4 Review and Revocation Periods, Effective Date. Employee acknowledges that
Safeco has given Employee at least twenty-one (21) days during



--------------------------------------------------------------------------------

which to consider this Agreement before signing. Negotiations about the terms or
language of this Agreement will not re-start the 21-day consideration period.
Employee has seven (7) days after signing in which Employee may revoke this
Agreement. This Agreement will not become effective or enforceable until such
seven-day period has expired (the “Effective Date of the Agreement”). Employee
understands that he may revoke this Agreement by delivering a written notice to
the attention of Allie Mysliwy at Safeco Plaza, T-17, Seattle, WA 98185, no
later than the close of business on the seventh day after Employee signs this
Agreement. Employee understands and acknowledges that if Employee revokes this
Agreement it will not be effective or enforceable and Employee will not receive
the payments or other benefits described herein.

 

10. Entire Agreement.

 

This Agreement constitutes the entire agreement between Employee and Safeco, and
it supersedes and replaces all prior written and oral agreements and
understandings between the parties with respect to its subject matter other than
any agreement of confidentiality entered into in connection with his employment.
Neither Safeco nor any Safeco Subsidiary has made any promises to Employee other
than those included within this Agreement.

 

11. Waiver.

 

No waiver of any provision of this Agreement shall be deemed, or shall
constitute, a waiver of any other provisions, whether or not similar, nor shall
any waiver constitute a continuing waiver. No waiver shall be binding unless
executed in writing by the party making the waiver.

 

12. Costs.

 

Following the Termination Date, Safeco shall pay Employee a lump sum of Five
Thousand Dollars ($5,000) to defray any attorney and tax advisor fees incurred
in connection with Employee’s separation from employment with Safeco. Except for
this payment to Employee, each party shall separately bear their costs and
expenses incurred in connection with the negotiation and preparation of this
Agreement.

 

13. Outplacement Services.

 

Safeco agrees to provide Employee with outplacement services for a period of one
year following the Termination Date. Employee and Safeco shall direct that
invoices for services obtained from such outplacement service organization be
forwarded directly to Safeco for payment.

 

14. Injunctive Relief.

 

Employee recognizes that irreparable and continuing injury for which there is
not adequate remedy at law will result to Safeco and the Safeco Subsidiaries and
their



--------------------------------------------------------------------------------

businesses and property if Employee breaches Employee’s obligations under this
Agreement. In the event of any such breach or threatened breach, Safeco will be
entitled to seek temporary injunctive relief upon a showing of such breach or
threatened breach without proof of actual damage and without posting a bond
therefore, and/or an order of temporary and permanent specific performance
enforcing this Agreement, and any other remedies provided by applicable law.
Employee agrees that in the event of any such proven breach, Safeco will be
entitled to recover its costs associated with enforcing this Agreement,
including reasonable attorney’s fees. Employee further understands and agrees
that the word “temporary” as used herein will include both temporary and
preliminary relief and/or remedies available.

 

15. Mediation.

 

Any dispute under this Agreement must be submitted in advance of litigation for
mediation by a mutually agreed-upon mediator at Judicial Dispute Resolution,
LLC, 1411 Fourth Avenue, Suite 200, Seattle, Washington.

 

16. Amendment.

 

No supplement, modification, or amendment of this Agreement will be valid,
unless it is made in writing and signed by both parties hereto.

 

17. Severability.

 

If any provision or portion of this Agreement is held to be unenforceable or
invalid by any court of competent jurisdiction, the remainder of this Agreement
will remain in full force and effect and will in no way be affected or
invalidated thereby.

 

18. Governing Law; Jurisdiction and Venue.

 

The parties acknowledge that this Agreement will be governed, interpreted and
enforced in accordance with the laws of the state of Washington, without regard
to its conflict of law principles. Any suit or action arising out of or in
connection with this Agreement, or any breach hereof, will be brought and
maintained in the federal or state courts located in Seattle, Washington. The
parties irrevocably submit to the jurisdiction and venue of such courts for the
purpose of such suit or action and expressly and irrevocably waive, to the
fullest extent permitted by law, any objection they may now or hereafter have to
the venue of any such suit or action in any such court and any claim that any
such suit or action has been brought in an inconvenient forum.



--------------------------------------------------------------------------------

PLEASE READ CAREFULLY.

 

THIS SEPARATION AND GENERAL RELEASE AGREEMENT

 

INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

    EMPLOYEE    

/s/ Jeffrey E. Roe

   

Jeffrey E. Roe

   

Date: February 1, 2006

    SAFECO CORPORATION By  

/s/ Paula Rosput Reynolds

   

Paula Rosput Reynolds

   

Its President and Chief Executive Officer

   

Date: February 1, 2006